Entirely aside from the question of whether, in a proper case, certiorari will lie to review the legislative acts of the governing board of a municipality and of the extent to which such a review will be carried, *Page 488 
I am satisfied that review by certiorari is not available to relators in this case.
Relators instituted this proceeding as taxpayers and as individuals. As individuals they allege that the so-called parking-meter ordinance injures them because it eliminates parking stands for their taxi-cabs and denies them the right to stop on the streets to load and unload passengers. As I see it the connection between the establishment of parking-meters, and the denial of the right to taxi-cab stands in congested areas is no more than coincidental. The revocation of a license to maintain parking stands within congested areas of a city does not invade any of the legal rights of the relators. 42 CJ 652, 653. Furthermore, the allegation that the "parking-meter ordinance" prohibits stopping on the streets for the purpose of loading and unloading passengers has no foundation in fact. An application for a writ of certiorari may be made only by persons beneficially interested. Rev Code 1943, § 32-3302. Relators have not shown a sufficient interest to enable them to maintain this proceeding as individuals.
It is difficult to ascertain from the petition the exact nature of relators' claimed injury as taxpayers. Certiorari, however, is only available "where there is no appeal, nor in the judgment of the court any other plain, speedy and adequate remedy." Rev Code 1943, § 32-3301. If relators were suffering or about to suffer any injury as taxpayers there was available to them the very appropriate remedy of a taxpayers suit for an injunction. As was said in Molander v. Swenson, 54 N.D. 391, 210 N.W. 9, 10: "Obviously certiorari may not be used as a substitute for injunction."
I concur in the principles stated in the syllabus and in the affirmance of the order denying the writ. *Page 489